DETAILED ACTION
Status of Application
1.	The claims 1-18 and 20-21 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN105645887A).
	Regarding claim 18, Wang teaches a process of preparing an inorganic foam comprising the steps of mixing at least one group of calcium carbonate (inorganic) particles, propyl gallate (an amphiphilic compound), calcium sulfoaluminate foam cement, and water (see paragraphs 0008 and . 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4, 9, 12-13, 15-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (CN105645887A) in view of Tian et al (Utilization of original phosphogypsum for the preparation of foam concrete).
	Regarding claim 1, Wang teaches a process of preparing an inorganic foam comprising the steps of mixing at least one group of calcium carbonate (inorganic) particles, propyl gallate (an amphiphilic compound), calcium sulfoaluminate foam cement, and water (see paragraphs 0008 and 0010). Each limitation of step (1) of the instant claim is thus met by the prior art teachings. While Wang teaches the use of a calcium sulfoaluminate foam cement, it does not explicitly express that a foaming step is undertaken. However, it would have been obvious to one of ordinary skill in the art to modify Wang in 
	Regarding claims 2-3, as discussed above, Wang teaches the use of calcium carbonate particles.
	Regarding claim 4, Tian teaches that the particle size of the calcium carbonate particulate is equivalent to that of the phosphogypsum, with a diameter of 25.3 µm (see section 2.1). One of ordinary skill in the art would have been motivated to use this particle size for the calcium carbonate component taught by Wang because the lack of specific teaching in Wang regarding this particle size would lead one to look to other teachings in the prior art for an appropriate size. 
	Regarding claim 9, the Wang composition further comprises fly ash. 
	Regarding claim 12, the Wang composition further comprises a fiber additive. 
	Regarding claim 13, Wang does not specify a water content, but Tian teaches a water content of 0.5 relative to the total solids content, and a content of cement binder as a portion of solids of 25 wt% (see section 3.1). Thus the ratio of water to organic binder falls within the range of 0.1-2.0. 
	Regarding claim 15, the equivalent method taught by Wang in view of Tian necessarily results in an equivalent foamed composition. 
Regarding claim 16, Wang teaches a process of preparing an inorganic foam comprising the steps of mixing at least one group of calcium carbonate (inorganic) particles, propyl gallate (an amphiphilic compound), calcium sulfoaluminate foam cement, and water (see paragraphs 0008 and 0010). Each limitation of step (1) of the instant claim is thus met by the prior art teachings. While Wang teaches the use of a calcium sulfoaluminate foam cement, it does not explicitly express that a foaming step is undertaken. However, it would have been obvious to one of ordinary skill in the art to modify Wang in view of Tian et al in order to use such a foaming step in the process of producing the Wang material because Tian teaches a similarly composed material based on sulfoaluminate cement, and taught to be used for fire resistant materials (see page 144). Tian teaches that the material is prepared by mixing ingredients including the aforementioned sulfoaluminate cement, and thereafter mechanically foaming the material (see Section 2.1). This teaching would provide motivation and enablement for one of ordinary skill in the art to also use an explicit mechanical foaming step to produce the inventive foam fire retardation material taught by Wang. As Wang and Tian each teach fire prevention materials based on a sulfoaluminate foam cement, one would have had a reasonable expectation of success in the modification. The resultant material would be a foam comprising each component of instant claim 16. Each limitation of claim 16 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
Regarding claim 17, the Wang material is used flame retardant material used in building applications. This necessitates drying and hardening the foamed material produced by the process discussed above. 
Regarding claim 20, the Wang material is used flame retardant material used in building applications. This necessitates drying and hardening the foamed material produced by the process discussed above. 
10.	Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (CN105645887A) in view of Tian et al (Utilization of original phosphogypsum for the preparation of foam concrete), as evidenced by Lyu et al (Utilisation of propyl gallate as a novel selective collector for diaspore flotation). 
	Regarding claims 5-6, as discussed above, Wang teaches a propyl gallate amphiphilic compound. This was known to be a compound with a gallate head and a tail having four carbon atoms. This is shown by the imaging provided by the Lyu et al reference (see Fig. 1). As such, Wang teaches an amphiphilic compound meeting the additional limitations of claims 5-6, and the claims are obvious and not patentably distinct over the prior art of record. 
11.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (CN105645887A) in view of Tian et al (Utilization of original phosphogypsum for the preparation of foam concrete) and in further view of Bullerjahn et al (US 2016/0214891). 
	Regarding claim 7, the claim differs from Wang in view of Tian as applied above because while each calls for the use of a calcium sulfoaluminate cement, neither fully specifies the composition of said cement in terms of its components. However, it would have been obvious to one of ordinary skill in the art to modify Wang in further view of Bullerjahn et al in order to use the calcium sulfoaluminate composition taught therein, because Bullerjahn provides a full teaching for this type of cement. Bullerjahn is drawn to a method of producing calcium sulfoaluminate cements, and provides a composition for said cements that comprises 35-65 wt% CaO, 7-45 wt% Al2O3, 5-25 wt% SO3, and 5-25 wt% SiO2 (see claim 2). Each of these ranges renders obvious the corresponding range of instant claim 7. One would have been motivated to use the Bullerjahn composition as the calcium sulfoaluminate cement component taught by Wang because, as discussed above, Wang calls for such a cement but does not provide a teaching as to the quantitative composition. Bullerjahn provides such a teaching, and one would have had a reasonable expectation of success in the modification because Wang and Bullerjahn are drawn to cements of the same calcium sulfoaluminate type. Each limitation of claim 7 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Allowable Subject Matter
12.	Claims 8, 10-11, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a process meeting each limitation of instant claim 1, and wherein the mixture comprises ye’elimite and anhydride with the chemical formula limitations of claim 8, in the proportions of said claim. The prior art also does not teach or suggest a process meeting each limitation of instant claim 1, wherein a further binder is present that is a mixture of fly ash and metakaolin. The prior art additionally does not teach or suggest a process meeting each limitation of instant claim 1, wherein an additional binder is present that is CEM I, CEM II, CEM III, CEM IV, CEM V, or calcium aluminate cement. Further, the prior art does not teach or suggest a process meeting each limitation of instant claim 1 and wherein dispersal of the components is carried out according to the additional order steps of instant claim 14. Finally, the prior art does not teach or suggest a process meeting each limitation of instant claim 1 wherein an additional binder is present that is CEM I.
Conclusion
13.	Claims 1-7, 9, 12-13, 15-18, and 20 are rejected. Claims 8, 10-11, 14, and 21 are objected to.
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW14 January 2021